Citation Nr: 1403637	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in 
St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.  The Veteran died in August 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the appellant's VA Form 9, she requested a Board hearing at a local VA office.  The record reflects that the claims file was transferred to the Houston, Texas RO to schedule a Travel Board hearing.  The appellant was notified by a December 2011 letter that the records were being transferred to the local RO in Houston, Texas, so that she could be scheduled for a hearing.  The record does not reflect that a hearing was scheduled or that the appellant withdrew her hearing request.  Therefore, in order to fulfill the appellant's request, the case must be remanded to schedule a Travel Board hearing.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge at the Houston, Texas RO.  Notify the appellant of the date, time and location of this hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


